Citation Nr: 0733728	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-28 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as shortness of breath).  

2.  Entitlement to service connection for cysts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1958 to July 1964.

The veteran's appeal as to the issues listed above arose from 
a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida.  

In June 2007, the veteran was afforded a hearing before Mary 
Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have COPD as the result of his 
active military service.

2.  The veteran does not have cysts as the result of his 
active military service.


CONCLUSIONS OF LAW

1.  The veteran's COPD was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The veteran's cysts were not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
COPD, and cysts.  He argues that he was forced to wear 
chemically-treated uniforms during service in Panama, Central 
Zone (CZ), and that he had both shortness of breath, and 
cysts, during service.  He has testified that he began 
receiving treatment for these symptoms as early as 1964 
(post-service) (cysts) and 1965 (shortness of breath), but 
that these records are no longer obtainable.  See transcript 
of veteran's hearing, held in June 2007.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

The veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnoses, except 
as follows: a December 1958 examination report notes that a 
chest X-ray showed pleural reaction in the right costophrenic 
angle, with the remainder of the chest normal, and evidence 
of minimal fibrocalcific disease, but no evidence of acute 
pulmonary parenchymal pathology.  An October 1961 report 
shows complaints of a small relative growth in the occipital 
area of the skull "for several years."  The report notes a 
small nevus, and an infected wart or cyst above the nevus, 
both of which had increased in size in the last two years.  
An elliptical excision was recommended.  The veteran's 
separation examination report, dated in May 1964, shows that 
his lungs and chest, and his skin and lymphatic system, were 
clinically evaluated as normal.  The report further notes 
that an April 1964 chest X-ray was negative.  In an 
associated "report of medical history," the veteran denied 
having had asthma, shortness of breath, "pain or pressure in 
chest," chronic cough, "tumor, growth, cyst, cancer," or 
boils.  See also May 1961 report of medical history (same).  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1979 and 2005.  This 
evidence includes private treatment reports, dated in 1981, 
which show that the veteran had a calcified lesion of his 
left knee removed.  A 1981 chest X-ray report notes a small 
right pleural reaction, with no active disease of the chest 
seen.  A VA progress note, dated in October 1997, shows that 
the veteran was noted to have seborrheic keratosis at the 
posterior trunk, and that a punch had been taken of a 
pigmented macular lesion at the left lower face.  A November 
1997 report notes complaints of shortness of breath, and 
cough, with a past history COPD, as well as a current 
assessment of COPD.  VA progress notes, dated between 1998 
and 2000, show treatment for skin symptoms, to include an 
excision of a lipoma of the left forearm in 1999.  A June 
1999 report shows a complaint of a soft knot on the left 
forearm that had been growing over the past few years.  A 
September 1999 report notes a history of bronchitis.  An 
October 2000 report notes complaints of a cyst at the right 
back that had resolved, with no evidence of residual cyst.  A 
January 2004 VA chest X-ray report contains an impression 
noting COPD with pleural thickening and/or fibrosis.  A March 
2005 report notes that the skin had no lesions, but that 
there were scars of the face, right arm, lower back, and left 
ankle.  An April 2005 report notes emphysema.  With regard to 
the veteran's history of smoking, the Board notes that VA 
progress notes indicate a long history of smoking until as 
recently as July 2005.  A March 2003 report notes a history 
of smoking one pack of cigarettes per day (1PPD) since age 
eight.  A December 2004 report notes a history of smoking 
1PPD for 60 years.  

A VA Agent Orange protocol examination report, dated in May 
2004, shows that the veteran reported having had a skin rash 
during service, which he associated with the use of uniforms 
that had been treated with insecticides.  He also reported a 
history of breathing problems since 1964, and a history of 
COPD, as well as a history of smoking one pack per day for 45 
years.  He stated that he has had skin cysts since 1963, that 
he has had several of them removed, and that he may break out 
in pimples and pustule periodically on his upper chest, back, 
and facial area.  The relevant impression was COPD.  The 
examiner stated, "It is also to note that this patient's 
chronic obstructive pulmonary disease is probably secondary 
to is smoking for 45 to 50 years."  

The Board has determined that the claims must be denied.  The 
veteran's service medical records indicate that a December 
1958 chest X-ray showed evidence of minimal fibrocalcific 
disease, but no evidence of acute pulmonary parenchymal 
pathology.  In October 1961, the veteran apparently had a 
small nevus, and an infected wart or cyst, on his skull 
excised.  There is no evidence of treatment for respiratory 
symptoms between December 1958 and separation from service (a 
period of over five years), or skin symptoms between October 
1961 and separation from service (a period of over 21/2 years).  
The veteran's separation examination report, dated in May 
1964, shows that his lungs and chest, and his skin and 
lymphatic system, were clinically evaluated as normal.  The 
report further notes that an April 1964 chest X-ray was 
negative.  In an associated "report of medical history," 
the veteran denied having any relevant symptoms.  Given the 
foregoing, the Board finds that a chronic skin condition, or 
respiratory condition, is not shown during service.  See 38 
C.F.R. § 3.303.  Furthermore, the first evidence of any of 
the claimed conditions is found, at the earliest, in 1997.  
Therefore, the earliest medical evidence of any of the 
claimed conditions comes at least 32 years after separation 
from active duty service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, 
although a 1981 chest X-ray revealed a small right pleural 
reaction, the report states that no active disease of the 
chest was seen.  In addition, although the veteran had a 
calcified lesion of his left knee removed in 1981, the 
reports indicate that this was an internal lesion of the knee 
joint, as opposed to a lesion on the skin of the knee, (the 
Board further notes that this report comes over 16 years 
after separation from service).  Furthermore, there is a 
great deal of evidence showing that the veteran has a long 
history of heavy smoking, and the May 2004 VA examiner stated 
that the veteran's COPD was "probably secondary" to his 
smoking.  Although the Board has considered that the veteran 
is a trained medic, and that he asserts that he has COPD, and 
cysts, that were manifested during his service, the Board 
finds that his testimony is outweighed by the other evidence 
of record, to include the service medical records, and post-
service medical records.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the claims must be denied.  

As a final matter, to the extent that the veteran has 
asserted that he has COPD, and cysts, secondary to exposure 
to Agent Orange, the statutory provision specifically 
covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 
U.S.C.A. § 1116(f), a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In this case, the veteran did not serve in Vietnam, and does 
not qualify for the presumption of exposure under 38 U.S.C.A. 
§ 1116(f).  Furthermore, there is no competent evidence to 
show that the veteran has a disorder for which presumptive 
service connection may be established under 38 C.F.R. § 
3.309(e).  Therefore, even if exposure to Agent Orange were 
to be shown, the criteria for presumptive service connection 
are not shown to have been met.  In addition, although the 
veteran is shown to have training as a medic, and he asserts 
that he has the claimed disorder due to Agent Orange 
exposure, as previously stated, the earliest medical evidence 
of either of the claimed conditions is dated many years after 
separation from service.  There is no other competent medical 
evidence of a link between COPD and cysts, (or any other skin 
or respiratory or skin disorder), and exposure to Agent 
Orange during service.  Combee.  In this regard, the May 2004 
VA examiner stated that the veteran's COPD was "probably 
secondary" to his smoking.  The United States Congress has 
prohibited the grant of service connection for disability on 
the basis that such disability resulted from disease 
attributable to the use of tobacco products during service 
for claims filed after June 9, 1998 (the case here).  38 
U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.  The Board therefore finds that 
his testimony is outweighed by the other evidence of record, 
to include the service medical records, and post-service 
medical records.  In summary, the Board finds that the 
medical evidence does not warrant Service connection for 
COPD, and cysts, on the basis of exposure to Agent Orange.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the May 2003 letter was sent to the 
veteran prior to the RO's September 2003 decision that is the 
basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No 
further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in May 2007, and in any event, as the claims have been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal has been obtained and is associated with 
the veteran's claims files.  In this regard, a statement from 
Saint Anthony's Health Center, received in June 2006, 
essentially states that no records could be found for the 
veteran.  The veteran has been afforded an examination.  
Although an etiological opinion has not been obtained with 
regard to the claim for cysts, the Board finds that the 
evidence, discussed supra, warrants the conclusion that a 
remand for an etiological opinion is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Specifically, there is minimal evidence of 
the claimed condition during service, the claimed condition 
was not noted upon separation from service (at which time the 
veteran denied any relevant symptoms), the claimed condition 
is not shown until decades after separation from service, and 
the claims files do not currently contain competent evidence, 
other than the veteran's assertions, showing that the claimed 
condition is related to his service. The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for COPD is denied.  

Service connection for cysts is denied.  


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


